Citation Nr: 0503698	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria

2.  Entitlement to service connection for residuals of dengue 
fever.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 until April 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Portland, Oregon Regional Office (RO) 
Department of Veterans Affairs (VA).  A videoconference 
hearing before a Veteran's Law Judge was scheduled for 
October 7, 2004; but the veteran failed to appear (and did 
not give cause or request to reschedule). 


FINDING OF FACT

Malaria and dengue fever were not manifested in service or 
any time after service; and it is not shown that the veteran 
currently has any residuals of such diseases.  

CONCLUSIONS OF LAW

1.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for residuals of dengue fever is not 
warranted.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).   Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of claims.   An April 
2002 letter from the RO (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in June 2002 and a 
February 2004 statement of the case (SOC), advised the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the April 
2002 letter explained what type of evidence was pertinent to 
his claim and asked him to either submit or identify such 
evidence.  This was essentially equivalent to advising the 
veteran to submit everything he had pertinent to the claim.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records.  He was also provided with an 
Authorization to Release Information that would have allowed 
VA to request records from Providence Hospital identified by 
the veteran.  He has not returned the release, nor submitted 
the records.   He has not identified any additional evidence 
that is pertinent to his claim.

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 
38 C.F.R. § 3.159(c)(4).  Here there is no evidence that the 
veteran contracted malaria or dengue fever in service and no 
competent evidence that he currently has any residuals of 
these diseases.  Hence, an examination is not necessary. 

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.
II.  Factual Background

Service medical records reveal that the veteran served in the 
navy in a construction battalion in the south Pacific.   In 
December 1943 he received medical treatment for abdominal 
cramps, fever, diarrhea and nausea, and gastroenteritis was 
diagnosed.  Malaria smear and urinalysis were negative.  
After several days of treatment he was found fit for duty.  
In July 1944 the veteran was hospitalized for psychiatric 
treatment; dementia praecox was diagnosed.  He was eventually 
transferred to a public health hospital in Fort Worth Texas, 
and a medical survey in February 1945 determined that he was 
unable to continue military service.  General physical, 
neurological and indicated laboratory examinations were 
negative for any abnormal findings except for a relaxed 
inguinal ring, moderately pronated feet, prominent scaphoids 
and partial color blindness.  Service connection is 
established for psychiatric disability which is currently 
rated 10%.  On May 1945 VA examination, the veteran reported 
that he had been discharged because of malaria, sugar 
diabetes, jungle fever and island rot.  As medical history he 
indicated that in November 1944 he was hospitalized for 
malaria, and in July 1944 he was hospitalized for "jungle 
fever".  It was noted that there were no residuals, no 
current complaints.  A specific test for malaria was 
negative.   

An August 2002 note from a Dr. C., a family physician and 
osteopathic surgeon, indicated the doctor did not believe 
that a diagnosis of gastroenteritis could explain the 
veteran's one year long hospitalization.

On the veteran's February 2004 Form 9, he indicated that he 
was treated for malaria and dengue fever at five different 
navy hospitals covering a 16 month period and was told by 
medical personnel that his case was one of the worst that had 
been treated and the residuals of the illness could stay with 
him for the rest of his life.

In March 2004, the veteran's representative indicated that 
the veteran believed he was misdiagnosed in service and that 
residuals of malaria/dengue fever were affecting his health.   


III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R.  §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In the case of any veteran who served on active duty for 
ninety days or more and a tropical disease, to include 
malaria, becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A.  § 5107(b).  

Service Connection for Malaria

There is no objective evidence that the veteran contracted 
malaria inservice.  Malaria testing done in December 1943 was 
negative and physical examination and laboratory testing in 
February 1945 showed essentially normal physical findings.  
Although the veteran reported on May 1945 VA examination that 
he had malaria in service, a specific test to determine 
whether this was so was negative.  The record likewise does 
not show malaria was manifested in the first postservice year 
(so as to warrant presumptive service connection) or any 
current diagnosis of malaria or its residuals.  Without any 
competent evidence showing the veteran had malaria in 
service, with no evidence that malaria was manifested in the 
first postservice year, and without any evidence of current 
disability that is a residual of malaria, service connection 
for malaria is not warranted.  

Since he is a layperson, the veteran's statements indicating 
that he had malaria in service and that he has current 
disability residual from malaria in service are not competent 
evidence.  The United States Court of Appeals for Veterans 
Claims has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection for dengue fever

The record is equally lacking in evidence demonstrating that 
the veteran has ever suffered from dengue fever or its 
residuals.  Service medical records do not show any 
indication of dengue fever and there is no medical evidence 
of current residuals of dengue fever.  Although the veteran 
reported in May 1945 that he had "jungle fever" in service, 
it was noted that he had no current complaints, no residuals.  
System review revealed no sequelae of such disease.  Again, 
the only evidence supporting the veteran's claim is in his 
own statements.  As noted above, these lay statements are not 
competent medical evidence.  

The veteran has not met the threshold requirements for 
establishing service connection for residuals of malaria or 
dengue fever, i.e., a diagnosis of current disability.  The 
preponderance of the evidence is against the claims, and it 
must be denied.







ORDER

Service connection for residuals of malaria is denied.

Service connection for residuals of dengue fever is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


